Order entered December 29, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-01355-CV

                              DARRELL WATSON, Appellant

                                              V.

               MELODY HARDMAN AND DREW HARDMAN, Appellees

                      On Appeal from the County Court at Law No. 1
                                Kaufman County, Texas
                            Trial Court Cause No. 93392-CC

                                          ORDER
       We GRANT appellees’ December 22, 2015 unopposed motion to extend deadline to file

brief and ORDER the brief be filed no later than January 11, 2016.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE